DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on October 30, 2019, March 15, 2021, August 18, 2021, is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) has/have been considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “mobile device” in claim 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Per Claims 1-11 and 13-14: Independent claims 1 and 13 recite “receiving instructions from the web service for the web client to create a user account, comprising an asymmetric key pair and a user identification (UID), which references the asymmetric key pair”.  However, it is unclear whether it is the instructions received from the web service or the user account that comprises the asymmetric key pair and user identification.  For purposes of examination, it will be interpreted to mean that it is the user account that comprises this information.  Claims 2-11 and 14 are rejected by reason of their dependency from claims 1 and 13, respectively.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12 and 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Pub. No. 2017/0277831 to Ruff et al.
Per Claim 12: Ruff discloses:
A method for providing access to personal medical data, the method being executed on a hospital server and comprising: (see Ruff at Abstract: A system and method for generating, storing and accessing secure medical images uses public key cryptography, allowing users uses to capture, view and share images, as well as share the images with other authorized users and authorize other devices.)
receiving a first code (e.g., authorization token/image identifier), encoding a user identification (UID), wherein the UID identifies a patient's mobile device; (see Ruff at ¶ 41: The local device will submit the authorization token and the image identifier to the image service.)
extracting the UID from the received first code; (see Ruff at ¶ 42: The image service will return the encrypted image to the local device.)
accessing a data store with the extracted user identification in order to get an associated public key of an asymmetric key pair; (see Ruff at ¶ 66: Upon completion of 
using the public key for encrypting personal medical data; (see Ruff at ¶ 67: The image service will then encrypt the user's image library using both the new public key (9 a) and the new public backup key (9 b).)
sending the encrypted personal medical data to the data store so as to make the encrypted personal medical data accessible by the patient's mobile device. (Examiner’s Note: the language “so as to make the encrypted personal medical data accessible by the patient's mobile device” has been considered and determined to recite an intended use of sending the encrypted data.  Therefore, it fails to distinguish over the prior art.  However, for compact prosecution purposes, the following citation is provided: see Ruff at ¶ 42: The image service will return the encrypted image to the local device.)

Per Claim 15: Ruff discloses:
A hospital server for providing access to personal medical data, said hospital server comprising: (see Ruff at Abstract: A system and method for generating, storing and accessing secure medical images uses public key cryptography, allowing users uses to capture, view and share images, as well as share the images with other authorized users and authorize other devices.)
a code interface configured to receive a first code, encoding a user identification (UID), wherein the UID identifies a patient's mobile device; (see Ruff at ¶ 41: 
a processor configured to extract the user identification from the received first code; (see Ruff at ¶ 42: The image service will return the encrypted image to the local device.)
a data store interface configured to access a data store with the extracted UID in order to get an associated public key of an asymmetric key pair; (see Ruff at ¶ 66: Upon completion of the Key Registration Process, both the new public (8 a) and new public backup key (8 b) will be transferred to the Image Service.)
the processor being further configured to use the public key for encrypting personal medical data, and to send encrypted personal medical data to the data store in order to make the encrypted personal medical data accessible by the patient's mobile device. (see Ruff at ¶ 67: The image service will then encrypt the user's image library using both the new public key (9 a) and the new public backup key (9 b).  See also ¶ 42: The image service will return the encrypted image to the local device.)

Per Claim 16: Ruff discloses:
A system for communication of personal medical data between a hospital server and a patient's mobile device comprising: (see Ruff at Abstract: A system and method for generating, storing and accessing secure medical images uses public key cryptography, allowing users uses to capture, view and share images, as well as share the images with other authorized users and authorize other devices.)
a patient's mobile device with a web client for receiving instructions from a web service; (see Ruff at ¶ 19: Using a local computing device, such as a laptop, smartphone or tablet, a user will login, sending credentials to a registration server.  See also 
a data store in which a public key of an asymmetric key pair has been filed under a patient's the user identification (UID), acting as key, and in which personal medical data of the patient are stored in an encrypted form, being encrypted with the public key of the asymmetric key pair; and (see Ruff at ¶ 23: The local computing device will submit the public key to the key service, along with the authorization token (5 a).  See also ¶ 67: The image service will then encrypt the user's image library using both the new public key (9 a) and the new public backup key (9 b).)
a hospital server comprising a code interface configured to receive a first code, encoding a user identification (UID), wherein the UID identifies a patient's mobile device, (see Ruff at ¶ 41: The local device will submit the authorization token and the image identifier to the image service.)
a processor configured to extract the user identification from the received first code, (see Ruff at ¶ 42: The image service will return the encrypted image to the local device.)
a data store interface configured to access a data store with the extracted UID in order to get an associated public key of an asymmetric key pair, (see 
the processor being further configured to use the public key for encrypting personal medical data, and (see Ruff at ¶ 67: The image service will then encrypt the user's image library using both the new public key (9 a) and the new public backup key (9 b).)
to send encrypted personal medical data to the data store in order to make the encrypted personal medical data accessible by the patient's mobile device. (see Ruff at ¶ 42: The image service will return the encrypted image to the local device.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-2, 4, 7-11, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruff in view of U.S. Patent Pub. No. 2014/0095207 to Dhir et al.
Per Claim 1: Ruff discloses:
A method for receiving access to personal medical data, said method being executed on a patient's mobile device and comprising: (see Ruff at Abstract: A system and method for generating, storing and accessing secure medical images uses public key cryptography, allowing users uses to capture, view and share images, as well as share the images with other authorized users and authorize other devices.)
navigating a web client of the patient's mobile device to a web service; (see Ruff at ¶ 19: Using a local computing device, such as a laptop, smartphone or tablet, a user will login, sending credentials to a registration server.)
receiving instructions from the web service for the web client to create a user account, comprising an asymmetric key pair and a user identification (UID), which references the asymmetric key pair; (see Ruff at ¶ 20: After verifying the users' identity, the registration service will generate an authorization token. This token is only used to communicate with services for the immediate operation and expires quickly. The token is returned to the phone (3 a) and sent to the Key Service (3 b).  See also ¶ 21: Upon receiving the authorization token, the local computing device will generate a public/private key pair.)
storing the private key of the asymmetric key pair and the UID locally on the patient mobile device; (see 
preparing a public key of the asymmetric key pair to be filed in a data store under the UID, acting as key; (see Ruff at ¶ 23: The local computing device will submit the public key to the key service, along with the authorization token (5 a). The key service will then use the authorization token to validate the request and store the token in the appropriate databases (5 b).)
receiving encrypted images, being encrypted with the public key; and (see Ruff at ¶ 42: The image service will return the encrypted image to the local device.)
decrypting the received encrypted images with the private key for providing decrypted personal medical data as a result locally on the patient's mobile device. (Examiner’s Note: the language “for providing decrypted personal medical data as a result locally on the patient's mobile device” recites an intended use of decrypting the encrypted images.  Therefore, it fails to distinguish over the prior art.  However, for compact prosecution purposes, the following citation is provided: see Ruff at ¶ 43: Using the locally stored private key, the local device will decrypt the cipher text.  See also ¶ 44: After decryption, the full resolution image will be displayed to the user.)
However, Ruff fails to disclose, but Dhir, an analogous art of electronic patient information, discloses:
 generating a first code, encoding the UID; (see Dhir at ¶ 6: The hospital-provided patient identifier may be collected by scanning a hospital-provided near-field communications (NFC) device.)
preparing the generated first code for transmission to a hospital server by using a nearfield data transmission; (see Dhir at ¶ 6: The hospital-provided patient 
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Ruff to retrieve patient-specific images using patient-specific identifiers as disclosed in Dhir.  One of ordinary skill in the art would have been motivated to do so to reduce the risk of sending medical information to the wrong recipient.

Per Claim 13: Claim 13 is a combination of claims 1 and 12, discussed above.  Therefore, claim 13 is rejected under Ruff and Dhir for the same reasons claims 1 and 12 rejected.

Per Claim 2: The combination of Ruff and Dhir discloses the subject matter of claim 1, from which claim 2 depends.  Ruff further discloses:
executing the method as a web client with a web browser on the patient's mobile device. (see Ruff at ¶ 19: Using a local computing device, such as a laptop, smartphone or tablet, a user will login, sending credentials to a registration server.)

Per Claim 5: The combination of Ruff and Dhir discloses the subject matter of claim 1, from which claim 5 depends.  Ruff further discloses:
wherein the personal medical data comprises protected health information that are stored in the data store in encrypted form. (see Ruff at ¶ 32: The user will use the medical imaging device to capture an image.)

Per Claim 7: The combination of Ruff and Dhir discloses the subject matter of claim 1, from which claim 7 depends.  Ruff further discloses:
the first code, encoding the UID so as to indirectly reference the key pair. (see Ruff at ¶ 22: Upon receiving the authorization token, the local computing device will generate a public/private key pair.)

Per Claim 8: The combination of Ruff and Dhir discloses the subject matter of claim 1, from which claim 8 depends.  However, Ruff fails to disclose, but Dhir discloses:
the nearfield data transmission for implementing with digital signals requiring a personal contact between the patient at the patient's mobile device and a receptionist, operating the hospital server. (see Dhir at ¶ 6: The hospital-provided patient identifier may be collected by scanning a hospital-provided near-field communications (NFC) device.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ruff to use a contact to transfer data as disclosed in Dhir.  It would have been obvious to one of ordinary skill in the art because there are a limited number of options to transfer data and personal contact is one of those limited ways.

Per Claim 9: The combination of Ruff and Dhir discloses the subject matter of claim 8, from which claim 9 depends.  However, Ruff fails to disclose, but Dhir discloses:
implementing said nearfield data transmission with digital signals as an optical transmission of said first code. (see Dhir at ¶ 38: The system may display a square “focus area” as an indicator where the patient should hold the wristband in relation to the camera 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ruff to use a contact to transfer data as disclosed in Dhir.  It would have been obvious to one of ordinary skill in the art because there are a limited number of options to transfer data and scanning is one of those limited ways.

Per Claim 10: The combination of Ruff and Dhir discloses the subject matter of claim 8, from which claim 10 depends.  However, Ruff fails to disclose, but Dhir discloses:
using, as said nearfield data transmission with digital signals, a nearfield data transmission selected from the group consisting of transmission of a QR code, transmission of an NFC, and a Bluetooth connection. (see Dhir at ¶ 6: The hospital-provided patient identifier may be collected by scanning a hospital-provided near-field communications (NFC) device.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ruff to use a contact to transfer data as disclosed in Dhir.  It would have been obvious to one of ordinary skill in the art because there are a limited number of options to transfer data and personal contact is one of those limited ways.

Per Claim 11: The combination of Ruff and Dhir discloses the subject matter of claim 1, from which claim 11 depends.  Ruff further discloses:
deploying the data store as cloud server to be accessed via an internet protocol, or within a hospital network in which the data store is operated by the hospital server. (see Ruff at ¶ 42: The image service will return the encrypted image to the local device.)

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruff and Dhir as applied to claim 1 above, and further in view of U.S. Patent Pub. No. 2013/0179194 to Lorsch.
Per Claim 3: The combination of Ruff and Dhir discloses the subject matter of claim 1, from which claim 3 depends.  However, the combination of Ruff and Dhir fails to disclose, but Lorsch, an analogous art of personal health records, discloses:
navigating the web client of the patient's mobile device to a web service by accessing a URL link, where the web service is accessible. (see Lorsch at ¶ 73: There is access information 914 which includes a uniform resource locator (URL) such as a web site address which a cardholder may visit to activate a new account.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ruff so that a user navigates to the image service by accessing a link as disclosed in Lorsch.  One of ordinary skill in the art would have been motivated to do so to make it easier for the patient to reach the image service.

Per Claim 4: The combination of Ruff and Dhir discloses the subject matter of claim 1, from which claim 4 depends.  However, the combination of Ruff and Dhir fails to disclose, but Lorsch discloses:
navigating the web client of the patient's mobile device to a web service by scanning a provided second code, which directs the web client automatically to a URL link, where the web service is accessible. (see Lorsch at ¶ 73: Alternatively such information may be provided by a QR-code or other type of bar code.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ruff so that a user navigates to the image service by scanning a code as disclosed in Lorsch.  One of ordinary skill in the art would have been motivated to do so to make it easier for the patient to reach the image service.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruff and Dhir as applied to claim 1 above, and further in view of U.S. Patent Pub. No. 2003/0033168 to Califano et al.
Per Claim 6: The combination of Ruff and Dhir discloses the subject matter of claim 1, from which claim 6 depends.  However, the combination of Ruff and Dhir fails to disclose, but Califano, an analogous art of informed consent, discloses:
receiving a patient consent form on the patient's mobile device, being uniquely dedicated to the patient's mobile device, based on the extracted UID; (see 
providing a completed consent form; (see Califano at ¶ 119: In the depicted process the form is provided with a “click wrap” agreement that allows the user to execute the agreement by clicking a button “I agree”.)
signing the completed consent form with the private key and preparing the signed completed consent form for transmission to the data store. (see Califano at ¶ 119: In alternative practices different kinds of execution may be employed such as digital signatures, biometric identity verifications and authorizations and other similar types of processes.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ruff to also include patient consent forms.  One of ordinary skill in the art would have been motivated to do so to enable the patient to determine whether information should be shared with other parties.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruff and Dhir as applied to claim 13 above, and further in view of U.S. Patent Pub. No. 2010/0174551 to Kiley.
Per Claim 14: The combination of Ruff and Dhir discloses the subject matter of claim 13, from which claim 14 depends.  However, the combination of Ruff and Dhir fails to disclose, but Kiley, an analogous art of healthcare, discloses:
via the hospital server, accessing a Radiology Information System in order to calculate an estimated waiting time for a scheduled medical examination for the patient and transmitting said estimating waiting time in an estimated-wait-message to the patient's mobile device. (see Kiley at ¶ 6: The method comprises receiving a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ruff to provide estimated wait times to a patient as disclosed in Kiley.  One of ordinary skill in the art would have been motivated to do so to keep patients apprised of the expected schedule.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20150032633 discloses an authentication system, a mobile electronic device, an instantiating unit and a method, as well as a computer program product are disclosed for the authentication of a patient against a central registry which exchanges data with a repository for the storage of medical data records. In an embodiment, an individualised application is loaded and installed on the mobile radio device in order to sign messages to the registry with a signature. The signature can be triggered in the registry to check the authenticity of the remote patient in order to provide data access.
US 20130257614 discloses a solution to backhauling health information. The present invention utilizes a mesh network to backhaul the health information. The system includes a plurality of first tags, a mesh network, and an information engine. Each of the 
US 20130153666 discloses data transfer using barcodes is described. In one example data can be transferred between a first device and a second device in close proximity to each other using repeating barcode sequences. For example at the first device a data item can be encoded as a sequence of barcodes, each barcode includes an indicator of the number of barcodes in the sequence and the position of the barcode in the sequence. To receive the data at a second device the barcode sequence can be captured and stored, for example using a digital camera associated with the device, and the barcodes subsequently decoded using the captured sequence. The data contained in each of the barcodes in the sequence can be reassembled by the receiving device to obtain the transmitted data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILESH B KHATRI whose telephone number is (571)270-7083. The examiner can normally be reached 8:30 AM - 5:30 PM Monday-Friday, alternating Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.B.K./Examiner, Art Unit 3685                       


/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685